


--------------------------------------------------------------------------------

      
        EXHIBIT 10.1      
    


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
CHARMING SHOPPES RECEIVABLES CORP.
 
Seller and Holder of the Exchangeable Seller Certificate
 
SPIRIT OF AMERICA, INC.
 
Servicer
 
and
 
U.S. BANK NATIONAL ASSOCIATION
 
Trustee
 
Charming Shoppes Master Trust
 
                                      
 
AMENDMENT
 
Dated as of October 17, 2007
 
to
 
SECOND AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT
 
Dated as of November 25, 1997
 
(as amended on July 22, 1999, May 8, 2001, August 5, 2004 and March 18, 2005)
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


      
                                             
    


--------------------------------------------------------------------------------



THIS AMENDMENT, dated as of October 17, 2007 (this “Amendment”) is to the Second
Amended and Restated Pooling and Servicing Agreement, dated as of November 25,
1997, as amended as of July 22, 1999, as of May 8, 2001, as of August 5, 2004
and as of March 18, 2005 (the “Agreement”) each by and among Charming Shoppes
Receivables Corp., as seller (the “Seller”) and as Holder of the Exchangeable
Seller Certificate, Spirit of America, Inc., as servicer (the “Servicer”), and
U.S. Bank National Association, as trustee (the “Trustee”).  Any capitalized
term not herein defined shall have the meaning assigned to it in the Agreement.
 
WHEREAS, the Seller, the Holder of the Exchangeable Seller Certificate, the
Servicer and the Trustee desire to amend the Agreement in certain respects as
set forth herein;
 
WHEREAS, notice of this amendment and a copy of the form of this Amendment has
been given to each Purchaser Representative at least ten Business Days prior to
the date hereof;
 
WHEREAS, an Opinion of Counsel for the Seller has been delivered to the Trustee
and each Purchaser Representative pursuant to Section 13.1(a) of the Agreement;
 
WHEREAS, each Rating Agency has notified the Seller, the Servicer and the
Trustee in writing that the amendment provided herein shall not result in a
reduction or withdrawal of the rating of any outstanding Series or Class as to
which it is a Rating Agency;
 
NOW THEREFORE, the Agreement is hereby amended in the following manner:
 
SECTION 1.  Amendments.
 
(a)  Section 1.1 of the Agreement is hereby amended as follows:
 
(i)  by adding the following definitions in the appropriate alphabetical order:
 
“Acquired Portfolio” shall mean a portfolio of Accounts acquired by the
Originator after September 1, 2007 from any Person (or group of affiliated
Persons) that is not, as of September 1, 2007, an Affiliate of Charming Shoppes,
Inc.
 
“Affiliated Brand” means any brand name or trademark now owned or licensed or
hereafter developed, licensed or acquired by Charming Shoppes, Inc. or its
present or future Affiliates, which is used primarily for women’s apparel sales;
it being understood and agreed that as of the date hereof “Affiliated Brand”
includes, but is not limited to, Fashion Bug, Fashion Bug Plus, Lane Bryant,
Lane Bryant Outlet, Lane Bryant Woman, Lane Bryant Catalog, Cacique, Petite
Sophisticate, Petite Sophisticate Outlet, Figure Magazine, Catherines and
Catherines Plus Sizes.
 
“Co-Brand Percentage” shall mean, at any time, 10% or such higher percentage as
the Servicer shall have designated in a written notice to the Trustee; provided
that Standard & Poor’s shall have notified the Seller or the Servicer in writing
that increasing such percentage will not result in a reduction or withdrawal of
its rating on any outstanding
 

1
Charming Shoppes Amendment to
Second Amended and Restated Pooling
and Servicing Agreement
 


--------------------------------------------------------------------------------



Investor Certificates and the Servicer shall have provided a copy of such notice
to the Trustee.
 
(ii)  by deleting the definition of “Co-Branded Program” in its entirety and
substituting the following therefor:
 
“Co-Branded Program” means a program of the Originator to originate charges on a
general purpose credit card, including without limitation a card under the
Visa®, MasterCard®, American Express® or Discover® systems, which credit card
may be co-branded with one or more Affiliated Brands as specified in the
Cardholder Guidelines.
 
(iii)  by deleting the definition of “Corporate Trust Office” in its entirety
and substituting the following therefor:
 
“Corporate Trust Office” shall mean the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered, which
office as of October 17, 2007 is located at EP-MN-WS3D, 60 Livingston Avenue,
St. Paul, Minnesota 55107, Attention:  Structured Finance/Charming Shoppes
Series 2007-1.
 
(iv)  by deleting Section 1.1.2 of the definition of “Eligible Account” in its
entirety and substituting the following therefor:
 
1.1.2                      which has been originated in connection with the
extension of credit through a Specified Program to an Obligor whose application
for the extension of credit was processed through the Originator or an Affiliate
of the Originator or which has been acquired by the Originator from a third
party and determined by the Originator to be in compliance with the Cardholder
Guidelines, including those relating to the extension of credit; providedthat:
 
 
(A)
an Account originated in a Specified Program other than a Private Label Program
or a Co-Branded Program shall be an Eligible Account only if at or prior to the
designation of such Account to the Trust the Rating Agency Condition has been
satisfied with respect to the inclusion of Accounts from such Specified Program;

 
 
(B)
if Standard & Poor’s has rated any outstanding Series, an Account originated in
a Co-Branded Program shall be an Eligible Account only if, at the time such
Account is designated as an Additional Account and after giving effect to such
designation, the aggregate amount of Principal Receivables arising in Accounts
generated under a Co-Branded Program as of the related Addition Cut-Off Date
does not exceed the Co-Brand Percentage of the aggregate Principal Receivables
in all Accounts, as of the last day of the most recent Due Period; and

 
 
(C)
an Account originated in an Acquired Portfolio shall be an Eligible Account only
if at or prior to the designation of such Account to the Trust the Rating

 

2
Charming Shoppes Amendment to
Second Amended and Restated Pooling
and Servicing Agreement
 


--------------------------------------------------------------------------------



 
Agency Condition has been satisfied with respect to the inclusion of Accounts
from such Acquired Portfolio.

 
(v)  by deleting Section 1.1.4 of the definition of “Eligible Account” in its
entirety and substituting the following therefor:
 
1.1.4                      the Obligor on which has provided, as its most recent
billing address, an address which is located in the United States, a U.S.
Territory or a U.S. Military P.O. Box outside the United States; provided, that
an Account, the Obligor on which has provided, as its most recent billing
address, an address which is located in Canada or Mexico shall be an Eligible
Account, but only to the extent that the aggregate amount of Principal
Receivables in all such Accounts shall be less than 1.0% of the aggregate
Principal Receivables of all Accounts averaged as of the last day of the two
most recent consecutive Due Periods; and provided, further, that the Receivables
of any such Account constituting any such excess over such 1.0% threshold shall
not be treated as Receivables for purposes of calculating the Seller Interest,
the Aggregate Minimum Seller Interest or Minimum Aggregate Principal Receivables
or the Investor/Purchaser Percentage of any Series;
 
(vi)  by (A) deleting the word “or” at the end of clause (v) of the definition
of “Permitted Investments,” (B) renumbering clause (vi) of such definition to be
clause (vii) thereof, and (C) adding the following new clause (vi) to such
definition:
 
(vi)           a money market fund or a qualified investment fund rated “AAAm”
or “AAAm-G” by Standard & Poor’s and in the highest long-term rating category of
Moody’s (including funds for which the Trustee or any of its Affiliates is
investment manager or advisor); or
 
(vii)  by deleting the definition of “Private Label Program” in its entirety and
substituting the following therefor:
 
“Private Label Program” means the Originator’s program of originating private
label credit card receivables primarily from sales at stores, catalogs and/or
e-commerce websites associated with one or more Affiliated Brands, as specified
in the Cardholder Guidelines.
 
(viii)  by deleting the definition of “Unaffiliated Retailer Program” in its
entirety and substituting the following therefor:
 
“Unaffiliated Retailer Program” means a credit card program of the Originator to
allow holders of any private label credit card associated with one or more of
its Affiliated Brands to use the card at certain unaffiliated retail locations,
as specified in the Cardholder Guidelines.
 
(b)  Section 2.7(b) of the Agreement is hereby amended as follows:
 
(i)  by deleting clause (iii) thereof and substituting the following therefor:
 

3
Charming Shoppes Amendment to
Second Amended and Restated Pooling
and Servicing Agreement
 


--------------------------------------------------------------------------------



(iii)           the Seller shall represent and warrant as of each Removal Date
that (x)(i) Accounts were chosen for removal randomly and (ii) no selection
procedure was used by the Seller which is materially adverse to the interests of
the Investor Certificateholders or any Receivables Purchasers or any Enhancement
Provider or (y) Accounts were selected because of a third-party cancellation, or
expiration without renewal, of an affinity or private-label arrangement;
 
(ii)  by adding the following at the end of such section:
 
Notwithstanding the foregoing, any Account that (A) has a Receivables balance
equal to zero, (B) contains no Receivables which have been charged off as
uncollectible in accordance with the Servicer’s customary and usual manner for
charging off such Accounts, (C) has been irrevocably closed in a manner
consistent with the Servicer’s customary and usual procedures for closing
revolving credit card accounts and (D) has been determined to be inactive may be
removed without satisfying the requirements set forth in this Section.
 
(c)  Section 13.1(b) of the Agreement is hereby amended to add the following
after the end of the first sentence thereof:
 
Notwithstanding the foregoing, no amendment described in this Section 13.1(b)
shall become effective if it would cause the Trust to fail to be a QSPE unless
the Holders of Investor Certificates evidencing Undivided Trust Interests
aggregating not less than 66 2/3 of the Investor Interest of each outstanding
Series have expressly agreed (which agreement may be in the form of an amendment
to this Agreement) that the Trust need not be a QSPE.
 
(d)  Section 13.1 of the Agreement is hereby amended to add the following new
clause (h) after clause (g) thereof:
 
(h)           The Trustee shall be entitled to conclusively rely on the
Servicer’s determination that an amendment described in this Section 13 will not
cause the Trust to fail to be a QSPE, which determination shall be evidenced by
the Servicer’s execution of such amendment.
 
SECTION 2.  Consent to Execution of the Consent to Purchase and Sale
Agreement.  The parties hereto consent to the execution of that certain Consent
to Purchase and Sale Agreement, of even date herewith, in the form attached
hereto as Exhibit A.
 
SECTION 3.  Agreement in Full Force and Effect as Amended.  In all other
respects the Agreement is confirmed and ratified and shall continue in full
force and effect.  Henceforth, references in the Agreement to “the Agreement,”
“this Agreement,” “hereof,” “hereto” or words of similar import shall in each
case be deemed to refer to the Agreement as hereby amended.
 

4
Charming Shoppes Amendment to
Second Amended and Restated Pooling
and Servicing Agreement
 


--------------------------------------------------------------------------------



SECTION 4.  Effectiveness.  The amendment provided for by this Amendment shall
become effective on the date first set forth above; provided that on or prior to
such date the Trustee shall have received counterparts of this Amendment, duly
executed by the parties hereto.
 
SECTION 5.  Counterparts.  This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts, each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument.
 
SECTION 6.  Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 

5
Charming Shoppes Amendment to
Second Amended and Restated Pooling
and Servicing Agreement
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Seller, the Holder of the Exchangeable Seller
Certificate, the Servicer and the Trustee have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.
 
 
                                        CHARMING SHOPPES RECEIVABLES CORP.,
                                        Seller and Holder of the Exchangeable
Seller Certificate




                                       By:___________________________________________
                                        Name:  Kirk R. Simme
                                        Title:  Vice President


 


 
                                        SPIRIT OF AMERICA, INC.,
                                        Servicer




                                        By:__________________________________________
                                        Name:  Kirk R. Simme
                                        Title:  Vice President


 


 
                                        U.S. BANK NATIONAL ASSOCIATION,
                                        not in its individual capacity but
solely as the
                                        Trustee for CHARMING SHOPPES MASTER
TRUST




                                        By:_________________________________________
                                        Name:
                                        Title:
 
 
 
 

 
S-1
Charming Shoppes Amendment to
Second Amended and Restated Pooling
and Servicing Agreement
 


--------------------------------------------------------------------------------



                                        The undersigned hereby consent to the
above Amendment to
                                        Second Amended and Restated Pooling and
Servicing
                                        Agreement:


                                        CLIPPER RECEIVABLES COMPANY, LLC, as
Class
                                        C Holder and as Class D-1 Holder for the
Series 2004-1




                                        By:__________________________________________  
                          Name:
                                        Title:


                                        STATE STREET GLOBAL MARKETS, LLC,
                                        as successor to State Street Capital
Corporation, as
                                       Administrator for Clipper Receivables
Company, LLC




                                        By:___________________________________________
                                        Name:
                                        Title:


                                        BARCLAYS BANK PLC,
                                        as Administrator for Sheffield Capital
Corporation under the
                                        Series 2004-VFC




                                        By:__________________________________________
                                        Name:
                                        Title:

S-2
Charming Shoppes Amendment to
Second Amended and Restated Pooling
and Servicing Agreement
 


--------------------------------------------------------------------------------



EXHIBIT A


CONSENT TO PURCHASE AND SALE AGREEMENT


[Attached.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------



CONSENT
Dated as of October 17, 2007
to
PURCHASE AND SALE AGREEMENT
Dated as of November 25, 1997


THIS CONSENT to PURCHASE AND SALE AGREEMENT (“Consent”) is entered into as of
October 17, 2007 by and between SPIRIT OF AMERICA NATIONAL BANK (“Bank”), a
national banking association, as Seller, and CHARMING SHOPPES RECEIVABLES CORP.
(“CSRC”), a Delaware corporation, as Purchaser.  Each capitalized term used but
not defined herein has the meaning ascribed thereto in the Purchase and Sale
Agreement, dated as of November 25, 1997 (as amended on July 22, 1999, November
9, 2000 and May 8, 2001, and as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Purchase and Sale Agreement”), by
and between Bank and CSRC, or, if not defined therein, in that certain Second
Amended and Restated Pooling and Servicing Agreement, dated as of November 25,
1997 (as amended on July 22, 1999, May 8, 2001, August 5, 2004 and March 18,
2005, and on the date hereof, the “Pooling and Servicing Agreement”) among
Spirit of America, Inc., as Servicer, CSRC, as Seller, and U.S. Bank National
Association, as Trustee (“Trustee”).
 
PRELIMINARY STATEMENTS
 
A.        Bank wishes to obtain certain consents, and CSRC is willing to extend
such waivers and consents on the terms and subject to the conditions set forth
in this Consent.
 
B.        In consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
C.        The Bank expects to acquire from World Financial Network National Bank
(“WFN”), and to convey to CSRC, Receivables and Related Assets which arise under
a portfolio of proprietary credit cards used primarily at Lane Bryant® stores
(the “Lane Bryant Portfolio”)  The purchase price paid by the Bank to WFN at the
closing is subject to adjustment to take into account differences in account
balances between the actual account balances and the closing date estimate
thereof, as provided in the Bank’s purchase agreement with WFN (the “WFN
Agreement”).  The parties hereto desire to take such adjustment into account in
the purchase price paid by CSRC to the Bank for the Lane Bryant Portfolio.
 
  Consents in respect of the Purchase and Sale Agreement.  Effective as of the
date hereof, subject to the satisfaction of the condition precedent set forth in
Section 2 below, the Purchase and Sale Agreement is hereby modified pursuant to
the following consents:
 
The Bank is hereby permitted to make adjustments (the “Lane Bryant Adjustments”)
to the Purchase Price for the Lane Bryant Portfolio concurrently with the
corresponding adjustment under the WFN Purchase Agreement, in an amount equal to
any amount payable by Bank to WFN, or by WFN to the Bank with respect to the
adjustment to the purchase price for the Lane Bryant Portfolio paid by the Bank
to WFN (the “WFN Adjustment”).  Promptly upon determination of such WFN
Adjustment, CSRC shall pay to the Bank, an amount equal to the WFN Adjustment,
if any, payable by the Bank to WFN. On the date of the WFN Adjustment, the Bank
shall pay to CSRC an amount equal to the WFN Adjustment, if any, paid by WFN to
the Bank.
 
1

--------------------------------------------------------------------------------


On the Distribution Date following any Lane Bryant Adjustment, CSRC and the Bank
agree to settle the amount due under such Lane Bryant Adjustment, either from
CSRC to the Bank, or from the Bank to CSRC, as applicable, in full in cash.
 
  Condition Precedent.  This Consent shall become effective and be deemed
effective as of the date first above written upon the following conditions
precedent:
 
Delivery of an Opinion of Counsel meeting the requirements of Section 7.1(a) of
the Purchase and Sale Agreement; and
 
Receipt by the Trustee of fully executed copies of this Consent and that certain
Amendment to the Pooling and Servicing Agreement, of even date herewith.
 
  Reference to and Effect on the Purchase and Sale Agreement.
 
Upon the effectiveness of this Consent, each reference in the Purchase and Sale
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Purchase and Sale
Agreement as modified hereby, and each reference to the Purchase and Sale
Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Purchase and Sale Agreement shall mean and be a
reference to the Purchase and Sale Agreement as modified hereby.
 
Except as specifically modified hereby, the Purchase and Sale Agreement and the
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.
 
  GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS,
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
  Execution in Counterparts.  This Consent may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument. A
facsimile copy of a signature hereto shall have the same effect as the original
thereof.
 
  Headings.  Section headings in this Consent are included herein for
convenience of reference only and shall not constitute a part of this Consent
for any other purpose.
 


 



2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Consent to be executed by their
respective officers thereunto duly authorized, as of the date first above
written.
 
                                        CHARMING SHOPPES RECEIVABLES CORP.,
                                        as Purchaser


                                        By:_________________________________________
                                        Name:  Kirk R. Simme
                                        Title:  Vice President




                                        SPIRIT OF AMERICA NATIONAL BANK, as
Seller


                                        By:________________________________________
                                        Name:  Kirk R. Simme
                                        Title:    President

S-1


--------------------------------------------------------------------------------


